     Case
     Case 1:20-cr-00199-KMW
          1:20-cr-00199-KMW Document
                            Document 129
                                     127 Filed
                                         Filed 11/16/20
                                               11/13/20 Page
                                                        Page 11 of
                                                                of 12




                      LAW OFFICE OF ANTHONY CECUTTI
                            217 Broadway, Suite 707
                           New York, New York 10007
                             Phone: (212 ) 619-3730       USDC SONY
                              Cell: (9 17 ) 741-1 8 37    l)OCUMENT
                              Fax: (2 12 ) 962-5037
                                                       ,, ELECTRONICALLY FILED_
                           anthonycecutti@gmail.com
                                                          DOC #: _ _ _ _~-.--:
                                                           DATE FILED: H ( f b 1~~
                               November 13, 2020

BYECF
The Honorable Kimba M. Wood
United States District Court Judge
Southern District of ew York
500 Pearl Street
                                                                      MEMO ENDORSED
New York, New York 10007

               Re: United States v. Abreu Gil et al; 20 Cr. 199 (KMW)

Dear Judge Wood:

        I represent Nelson Diaz (Abdul Alamin) in the above-referenced matter, having
been appointed pursuant to the provisions of the Criminal Justice Act ("CJA"), 18 U.S.C.
§ 3006A on February 14, 2020. I write, without objection from the Government, and at
the encouragement of Pretrial Services, to respectfully request a slight modification of
Mr. Alamin's bail conditions. Specifically, we request that Mr. Alamin be permitted to
travel outside the one-mile radius of his residence, for medical appointments, with the
approval of Pretrial Services.

       As the Court is aware, Mr. Alamin suffers from a variety of medical conditions.
He has several medical appointments scheduled each month. Some of the appointments
are outside the one-mile radius and are scheduled with limited notice. The proposed
modification would allow for Pretrial Services to supervise Mr. Alamin more efficiently.

        Accordingly, we respectfully request that the Court modify Mr. Alamin's baio        b            -\Cof
conditions, allowing him to travel outside the one-mile radius of his residence, for            (A.C'I.v?
medical appointments, with the approval of Pretrial Services.                                   \..( M

       Thank you for your consideration.


                                            Respectfully submitted,

                                                   Isl
                                                             SO ORDERED:     N.Y.,N.Y      ,1(11.,/-;;,t:.
                                            Afl.thony CecuHi
                                                             l~           Vl1,. lefn1t
                                                         .        KIMBA M. WOOD
                                                                      U.S.D.J.
